Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 2, 2020

                                    No. 04-20-00147-CV

                                  Clyde E. KEBODEAUX,
                                         Appellant

                                              v.

                                   Patricia KEBODEAUX,
                                            Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00629
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER

       Appellee’s unopposed first motion to extend time to file the appellee’s brief is
granted. We order the appellee’s brief due December 14, 2020.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court